Case 3:20-mj-14037-ZNQ Document 37 Filed 10/09/20 Page 1 of 2 PageID: 96
Case 3:20-mj-14037-ZNQ Document 37 Filed 10/09/20 Page 2 of 2 PageID: 97




            (1) Plea negotiations may soon commence, and both the United

States and the defendant seek time to achieve a successful resolution of these

negotiations, which would render trial of this matter unnecessary;

            (2) The defendant has consented to the aforementioned

continuance;

            (3) The grant of a continuance will likely conserve judicial

      resources; and

            (4) Pursuant to Title 18, United States Code, Section 3161(h)(7),

the ends of justice served by granting the continuance outweigh the best

interest of the public and the defendant in a speedy trial.
                                      9th day of October, 2020,
            IT IS, therefore, on this __

            ORDERED that this action be, and it hereby is, continued through

and including December 29, 2020; and it is further

            ORDERED that the period from the date this Order is signed

through and including December 29, 2020 shall be excludable in computing

time under the Speedy Trial Act of 1974.



                                           s/Zahid N. Quraishi
                                      HON. ZAHID N. QURAISHI
                                      United States Magistrate Judge




                                                  s/ Ian D. Brater

Maria Noto, Esq.                                  Ian D. Brater
Counsel for Defendant                             Assistant U.S. Attorney

                                        2
